internal_revenue_service number release date index number -------------------- ------------------------------------ ------------- ------------------------------- ------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b01 plr-113080-10 date date taxpayer ----------------------------------------------------------------------- ---------------- business state x type a type b type c type d type e a dear ---------- ---------------- ------------ ------------------------------- ----------------------------- ------------------------------- ------------ ------------------------------- -------------------------- this is in reply to a letter dated date and subsequent submissions requesting rulings on behalf of taxpayer you have requested rulings addressing whether an operator manager of business facilities leased by taxpayer and certain of its taxable reit subsidiaries trss will fail to qualify as an eligible_independent_contractor under sec_856 of the internal_revenue_code solely as a result of certain income earned by taxpayer or its trss from affiliates of manager including affiliates that are organized as partnerships and whether manager will fail to qualify as plr-113080-10 an eligible_independent_contractor solely as a result of income earned by a trs from manager or from affiliates of manager additionally you have requested a ruling addressing whether certain investments by a trs in manager or its affiliates or other operators of business facilities will disqualify trs as a taxable_reit_subsidiary within the meaning of sec_856 or manager as an eligible_independent_contractor within the meaning of sec_856 facts taxpayer is a publicly traded state x corporation that invests primarily in real_estate servicing the business industry in the united_states taxpayer conducts its business through a number of subsidiaries which are treated for federal_income_tax purposes as partnerships and disregarded entities and through a number of trss both taxpayer and its trss acquire develop lease and dispose_of business real_estate and provide mortgage and specialty financing to business providers the company and its trss’ portfolio includes investments in type a type b type c type d and type e properties taxpayer has elected to be taxed as a real_estate_investment_trust reit under sec_856 through commencing with the taxable_year ended a taxpayer represents that all dealings and transactions between and among taxpayer and each of its trss have been conducted at arm’s-length manager is a member_of_an_affiliated_group of corporations collectively with any partnership or disregarded entities owned by such corporations manager group with a common parent_corporation parent parent directly or indirectly owns all of the stock of manager in addition to the stock of manager parent owns directly or indirectly all of the stock of another domestic_corporation brother manager does not directly or indirectly own any of the stock of brother or parent ie neither parent nor brother are a direct or indirect subsidiary of manager manager keeps its own separate books_and_records and has its own separate employees and officers from parent and brother manager may however have overlapping officers employees and directors with other members of manager group parent is organized as a domestic_corporation parent directly or through other members of the manager group is engaged in the business of operating and managing business facilities for itself and for third parties parent does not operate or manage any business facilities for either the taxpayer or its trss parent keeps its own separate books_and_records and has its own separate employees and officers parent may however also have overlapping officers employees and directors with other members of manager group in addition neither plr-113080-10 taxpayer nor its trss own an interest in parent or any other member of manager group like parent brother is in the business of operating and managing business facilities for itself and others brother through a subsidiary that is a disregarded_entity currently leases business facilities from taxpayer pursuant to lease agreements with market terms other than through these leases brother does not operate or manage any business facilities for either taxpayer or its trss brother keeps its own separate books_and_records and has its own employees and officers brother may however also have overlapping officers employees and directors with other members of manager group neither taxpayer nor any of its trss has any management contracts with manager or any member of manager group historically taxpayer has leased its properties directly to third party operators and has not directly or through a subsidiary engaged a manager to operate its properties other than properties for which a foreclosure election under sec_856 has been made the economy however has had an adverse effect on the operation of business facilities the poor performance of these facilities has been especially harsh for lessees of business facilities many of the properties at issue have had a period of financial distress and a third party operator may not be willing to lease the properties on terms that are acceptable to taxpayer as a result of these adverse economic conditions taxpayer proposes to lease the properties which taxpayer has represented constitute qualified health care properties within the meaning of sec_856 to one or more trss these trss plan to hire manager to operate and manage these properties the management agreement between manager and a trs for the operation and management of these facilities will reflect market terms and manager will be paid a market rate fee for its services brother currently leases multiple properties from taxpayer taxpayer expects to acquire additional properties in the future and would prefer to lease these properties directly to third party operators the number of potential third party operators is finite and taxpayer would like to have the ability to lease some of these newly acquired properties to parent or brother similarly as certain existing leases of property expire taxpayer would like to lease some of these properties to parent or brother on terms that may include market rent that is substantially higher than the rent previously received by taxpayer with respect to such properties taxpayer may make loans to parent or brother at market interest rates or sell certain of its real_property to parent or brother causing taxpayer to derive income from parent or brother respectively plr-113080-10 taxpayer’s trss could derive income or gains from manager or other members of the manager group such income may be comprised of rent interest or gain from the sale of real_property such income may also be in the nature of fees or indemnity payments made by manager to the trs such as in connection with a management agreement one or more of taxpayer’s trss intends to purchase stock_or_securities of one or more members of manager group including manager another trs is also negotiating to purchase stock of a corporation unrelated to manager operator that operates and manages health care facilities as defined in sec_856 and may provide to other persons rights to a brand name under which such facilities are operated these investments would not cause the relevant trs to own directly or indirectly securities possessing more than percent of the total voting power or value of the outstanding securities of manager any other member of manager group or operator taxpayer has represented that while taxpayer’s trss may purchase up to percent by vote or value of the stock or other_securities of manager parent brother or operator taxpayer either i will not own directly or indirectly percent or more by vote or value of the stock of any such entity or ii if the acquisition described above causes taxpayer to acquire directly or indirectly percent or more by vote or value of the stock of manager parent brother or operator any rent received by taxpayer from such entity will not pursuant to sec_856 be treated as rents_from_real_property within the meaning of sec_856 for the year during which taxpayer owns directly or indirectly percent or more by vote or value of the stock of such entity law and analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property which is leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable plr-113080-10 year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with such lease sec_856 provides in part that the term rents_from_real_property does not include any amount received or accrued directly or indirectly from any person if the reit owns directly or indirectly i in the case of any person which is a corporation stock of such person possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of shares of all classes of stock of such person or ii in the case of any person which is not a corporation an interest of percent or more in the assets or net profits of such person sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_856 provides that amounts paid to a reit by a trs shall not be excluded from rents_from_real_property by reason of sec_856 when a reit leases a qualified_lodging_facility or qualified health_care_facility to a trs and the facility or property is operated on behalf of the trs by a person who is an eligible_independent_contractor sec_856 defines an independent_contractor as any person who does not own directly or indirectly more than percent of the reit's shares and if such person is a corporation not more than percent of the total combined voting power of whose stock or percent of the total shares of all classes of whose stock is owned directly or indirectly by one or more persons owning percent or more of the shares of the reit sec_856 provides that the term eligible_independent_contractor means with respect to any qualified_lodging_facility or qualified_health_care_property any independent_contractor if at the time such contractor enters into a management agreement or similar service_contract with the trs to operate the facility or property the plr-113080-10 contractor or any related_person is actively engaged in the trade_or_business of operating qualified lodging_facilities or qualified health care properties for any person who is not a related_person with respect to the reit or the trs sec_856 provides that solely for purposes of sec_856 a person shall not fail to be treated as an independent_contractor with respect to any qualified_lodging_facility or qualified_health_care_property as so defined because the reit receives income from such person with respect to another property that is attributable to a lease of such other_property to such person that was in effect as of the later of date or the earliest date that any trs of such reit entered into a management agreement or other similar service_contract with such person with respect to such qualified_lodging_facility or qualified_health_care_property sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment sec_856 provides that any corporation in which a trs owns directly or indirectly more than percent of the total voting power or value of the outstanding securities shall be treated as a trs sec_856 provides that a trs cannot directly or indirectly operate or manage a lodging_facility or a health_care_facility a healthcare facility is defined in sec_856 as a hospital nursing facility assisted living facility congregate care facility qualified_continuing_care_facility as defined in sec_7872 or other licensed facility which extends medical or nursing or ancillary services to patients and which was operated by a provider of such services that is eligible for participation in the medicare program under title xviii of the social_security act with respect to the facility revrul_75_136 1975_1_cb_195 concerns whether a wholly owned subsidiary of a reit's corporate investment adviser can serve as an independent_contractor to manage the reit's property as required under sec_856 in determining that the subsidiary may qualify as an independent_contractor the ruling states that it is the relationship of the entity or individual such as an employee or trustee to the trust itself that precludes the entity from qualifying as an independent_contractor for the management of the property a relationship between the entity or individual and the trustee or employee or investment adviser of the reit would not in itself disqualify the entity assuming the other requirements for qualification as an independent_contractor are met accordingly the ruling holds that the wholly owned subsidiary of the investment adviser is not precluded from qualifying as an independent_contractor if it operates as a separate_entity with its own separate officers and employees and keeps its own separate books_and_records that clearly reflect its activities in the management of the property plr-113080-10 in revrul_73_194 a reit entered into a partnership with x corporation to construct and hold apartment buildings for investment the partnership_agreement provided that the partners would engage a management company to manage an apartment building the management company was employed in an arm's length transaction and was paid a market rate for its services x corporation was a wholly- owned subsidiary of y corporation which owned a substantial percentage of the stock of the management company in concluding that the income received by the reit from the partnership will not be disqualified as rents_from_real_property due to the relationship between x y and the management company the ruling cites the legislative_history underlying sec_856 which states that the restrictions imposed by that section were intended to prevent income from active business operations from being included in a reit's income the legislative_history indicates that for this requirement to be satisfied the reit and the independent_contractor must have an arm's-length relationship see h_r no 86th cong 2d sess 1960_2_cb_819 in revrul_76_534 1976_2_cb_215 a reit’s property manager was a wholly- owned subsidiary of the reit’s investment_advisor while the management company was operated as a separate company with separate officers and employees an employee of the investment_advisor served as a director of both the investment_advisor and the management company the revenue_ruling concludes that the relationship of the director to both the investment_advisor and the management company does not preclude the property manager from qualifying as an independent_contractor revrul_77_23 1977_2_cb_197 involves a situation in which an individual was both a trustee and a salaried employee of a reit and was also the sole shareholder and a director of a corporation that served as the reit’s property manager the ruling holds that although the property management company is directly related to the individual that is a trustee and employee of the reit the property manager is not precluded from qualifying as an independent_contractor the ruling explains that the proper relationship to be examined to determine independent_contractor status is the relationship between the reit and the property manager and not the relationship between the property manager and the reit trustee in revrul_2003_86 c b a reit owned all of the stock of a trs that owned an interest in a partnership the partnership was an independent_contractor under sec_856 the partnership provided certain noncustomary services to the reit's tenants although the reit did not directly receive payments from the independent_contractor the reit indirectly held an equity_interest in the independent_contractor through its ownership of the trs the revenue_ruling states that sec_856 provides an exception for services furnished or rendered through a trs noting that the reit's only interest in the independent_contractor is through the trs the ruling states that the services provided by the independent_contractor are provided by the trs to the extent of the trs's interest in the independent_contractor plr-113080-10 accordingly the ruling concludes that the reit will not be treated as providing impermissible tenant services in the present case taxpayer may provide loans or lease or sell property to parent or brother a trs of taxpayer may provide loans or lease or sell property to manager a trs of taxpayer may also receive fees or indemnity payments made by manager in each situation the income received by taxpayer or its trs is not derived from or dependent upon its relationship with the company operating or managing any of the business facilities all of the agreements entered into by taxpayer or its trss for the management or operation of the business facilities are represented to be arm's length and reflecting market terms additionally while taxpayer may enter into new leases with parent or brother with respect to certain properties currently leased to parent or brother these leases are not with manager who acts as an eligible_independent_contractor with respect to business facilities owned by or leased to taxpayer’s trss thus these leases will not cause manager to fail to qualify as an eligible_independent_contractor pursuant to sec_856 accordingly based on the information received and representations made we conclude that manager will not fail to qualify as an eligible_independent_contractor solely because taxpayer derives income from parent or brother including a subsidiary of parent or brother that is organized as a partnership for federal_income_tax purposes manager will not fail to qualify as an eligible_independent_contractor solely because a trs derives income from manager a trs’s purchase of stock or other_securities of parent brother manager or any of their direct or indirect subsidiaries or of operator will not cause the trs to fail to qualify as a taxable_reit_subsidiary within the meaning of sec_856 or cause parent brother manager or any of their direct or indirect subsidiaries or operator to fail to qualify as an eligible_independent_contractor within the meaning of sec_856 provided trs does not directly or indirectly own more than percent by vote or value of the securities of any such corporation except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the internal_revenue_code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter also no opinion is expressed concerning the treatment of payments between taxpayer's trss and taxpayer for purposes of sec_857 plr-113080-10 this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 provides that this ruling may not be used or cited as precedent sincerely alice m bennett__________________________ alice m bennett branch chief branch office of associate chief_counsel financial institutions products
